Per Curiam.
This suit was brought to recover damages to a White truck. The truck of the plaintiff on the 14th of March, 1925, was being operated in a southerly direction on Halsey street near its intersection with Central avenue, in the city of Newark. The defendant’s automobile bus was being operated in an easterly direction on Central avenue near its intersection with Halsey street. A collision took place between the automobile bus of the defendant and the truck of the plaintiff, causing the damages sued for.
The trial resulted in a verdict for the plaintiff for $2,-327.44. The defendant appeals and files six grounds of appeal. The fourth and fifth grounds are alleged error by the trial court in refusing to nonsuit the plaintiff or direct a verdict in favor of the defendant. Not so. Cases of collision on highways almost invariably involve questions of concur*637rent negligence on the part of both actors, and in these cases the questions are in a peculiar sense questions for a jury. 1 Thomp. Negl., § 1322, cited with approval in Fox v. Great Atlantic, &c., Co., 84 N. J. L. 728. So, a motion for a non-suit admits the truth of the plaintiff’s evidence and of every inference of fact that can be legitimately drawn therefrom, but denies its sufficiency in law. Fox v. Great Atlantic, &c., Co., Ibid. 726; Jones v. Public Service Railway Co., 86 Id. 646.
The sixth ground' — criticism aimed at a detached portion of the charge relating to contributory negligence is not error, particularly when read in connection with the whole charge on that subject. A charge must be construed in its entirety. Veader v. Veader, 89 N. J. L. 727.
The second ground is abandoned in the brief of the appellant. The first and third grounds, the only remaining ones, refer to the testimony of a witness Arthur J. Eeichman in reference to the charge to the plaintiff for the use of a truck for fifty days; the third refers to the same subject, the court’s refusal to strike out such testimony. We find no error here. Finding no error in the record, the judgment of the Essex County Court of Common Pleas is affirmed.